Title: From James Madison to Thomas Jefferson, 14 May 1784
From: Madison, James
To: Jefferson, Thomas


14 May 1784. In his “Summary Journal of Letters,” Jefferson recorded that he received on 19 June a letter written by JM in Richmond on 14 May, “inclosing on account B. Harrison John Pirkman’s draught on John J. Rogert [Bogert] Phila. for 333 1/3 D.” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 251). Writing to Jefferson from Richmond on 22 May, William Short appears to have enclosed JM’s now missing letter with his own (ibid., VII, 284–85 n.). B. Harrison was in all likelihood Benjamin Harrison, Jr.; John Pirkman (d. ca. 1786) was a Richmond merchant.
